Order entered April 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00904-CR

                     VERA ELIZABETH GUTHRIE-NAIL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-80635-2012

                                            ORDER
       Before the Court is the State’s April 18, 2019 first motion for extension of time to file its

tendered brief. We GRANT the motion and ORDER the brief filed as of the date of this order.


                                                      /s/    DAVID J. SCHENCK
                                                             PRESIDING JUSTICE